Title: To George Washington from John C. Ogden, 16 March 1794
From: Ogden, John C.
To: Washington, George


          
            Sir
            Hartland Vermont March 16th 1794
          
          Foreign as the ecclesiastical affairs of our country may be from your immediate
            deliberation, yet as a member of the Church, it may not be unpleasant, to receive a
            line, on a new subject, which has excited some conversation.
          The Revd Doctr Peters of London, formerly of Connecticut, is elected Bishop of
              Vermont. The Revd Doctr Bass, knowing the embarrassments, as
            to The Church Land, and being unwilling constantly to reside in this State: declined our
            appointment. Doctor Peters, thus became a Candidate. His wealth, enables him to attend
            the duties of the function, without an instant dependence upon the income of our Glebes.
            The Church from want of possession of her Land has been led to abstain from pressing
            Doctr Bass’s acceptance, and to take a Gentleman from the English Church, when the laws
            of that nation actually forbid Clergymen ordained in the State, from holding benefices
            in that kingdom or its provinces.
          Time may remove many remaining causes of sorrow in consequence of the revolution, both
            in Church & State—When America remonstrated against the machinations, and resisted
            the plans of men in Great Britain, to obtain an undue domination; When my own and Mrs
            Ogdens family connections embarked and lost their lives, in the war, on their countrys
            side, When we who survive them, in all cases, obediently followed the laws and
            regulations, which resulted from depreciated credit; and implicitly confided in the
            public honor and faith, untill we have thereby lost just and large reputations, I little
            thought that I should experience the sorrows, which are now my portion, and the notion
            of a family wanting bread and education, because of party usurpation and church
            plunderers in The States.
          Many too partial friends, from pity, love and confidence, would have placed me in the
            station of Superintendant in the Church of Vermont, but that argument, which led us to
            resign our designs of enjoying the good offices of Doctr Bass, (from inability now to
            support him) influenced me in my abstaining from encouraging this design, which would
            otherwise have been most pleasing to me, and full of consolation to my family and
            friends. This also in a State, by whose independence, ⟨dis⟩quieting
            acts, and other titles given by distressing times to trespassers, my wife has lost an
            handsome patrimony.
          To recollect, and to feel, a necessary impulse, to state to Rulers, that the sacrilege
            upon Church property in Vermont & New Hampshire, is solely caused by the usurpation
            of a party, by Deists, Adulterers, & lax-principeled men, to purchase popularity,
            and secure wealth & power, wound more sensibly.
          This appointment of Doctr Peters, I trust will give the Church a Bishop, with out any
            charges to her, and consequently enable him more disinterestedly to seek the welfare of
            The Clergy.
          We have evinced a magnanimous temper to the English Clergy, and placed a man of
            learning, abilities, zeal, and benevolence in the Episcopal Chair. If we have offended,
            it is unwished on our part. We first elected a man whose moderation is great.
          In me, A citizen, intitled to just protection, and perhaps some attention for my
            familys sake, and my own obedience to the interests of The Church and Country, might
            have ohtained the place. but in both these cases, for causes I have for several years
            stated, with an hope of redress by means of civil and ecclesiastical leaders, we are
            disappointed.
          The alternative taken, must be supposed prudent, and I trust will be acquiesced in by
            all parties.
          Hitherto, I see the lives of my relatives and the property of my family sacrificed by
            war & its events—by the consequences of revolution whic aggrandizes others. Their
            deaths are doubly poignant, because they have been made the causes of undesigned
            distress, in them, to those whom they loved, for whose protection they undertook the
            profession of arms, Was this the only case, in the State, it ought never to have been
            mentioned, but it is what I frequently meet among my extensive acquaintance, Soldiers
            & Citizens will unite with their sorrowing families, and complain, upon those
            events, which probe their wounds anew.
          All this is repeated, merely, to excuse the Church in Vermont, from every suspicion of
            a want of attention to the principles, prejudices and interests of our Citizens in
            general. Her conduct is regular—Her principles good, and her sorrows great—To lessen her
            wants, she has chosen a Bishop—My duty and wish is to make him useful and happy as far
            as in my power.
          That every satisfaction, in the power of mortals to enjoy, may be
            Your Excellencys portion is the devout prayer of a devoted servant
          
            John Cosens Ogden
          
        